MEMORANDUM**
Although neither party contests federal jurisdiction on appeal, it is appropriate for this court to raise the issue sua sponte. See, e.g., California ex rel. Sacramento Metro. Air Quality Mgmt. Dist. v. United States, 215 F.3d 1005, 1009 (9th Cir.2000). Where, as here, a defendant requests removal from state court and the plaintiffs complaint does not allege an amount in controversy, the removing defendant must prove the amount in controversy by a preponderance of the evidence. See, e.g., Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.1996). Because the removing defendants in this case failed to demonstrate any amount in controversy, they have not properly invoked federal jurisdiction. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir.1992). We therefore vacate the judgment of the district court and remand with instructions that the cause be remanded to state court.
The appeal is DISMISSED, and the cause is REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.